                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                      MONROE DIVISION



 STEVEN L. SPILLMAN                              *     CIVIL ACTION NO. 18-0647


 vs.                                             *     JUDGE TERRY A. DOUGHTY

 JAY RUSSELL ET AL.                              *     MAG. JUDGE KAREN L. HAYES


                                          JUDGMENT

          The Report and Recommendation of the Magistrate Judge having been considered, no

objections having been filed, and finding that same is supported by the law and the record in this

matter,

          IT IS ORDERED that Defendants’ motion for summary judgment [doc. # 39] is

GRANTED IN PART and DENIED IN PART.

          IT IS FURTHER ORDERED that the claims asserted against Sheriff Russell, Warden

Johnson, and Nurse Norman in their official capacities are DISMISSED WITH PREJUDICE.

          IT IS FURTHER ORDERED that the claims asserted against Sheriff Russell and

Warden Johnson in their individual capacities are DISMISSED WITH PREJUDICE.

          IT IS FURTHER ORDERED that Plaintiff’s deliberate indifference claim against

Nurse Norman for the failure to treat his condition, providing inadequate medication, and the

refusal to send him to an orthopedic specialist is DISMISSED WITH PREJUDICE.

          IT IS FURTHER ORDERED that Defendants’ motion is DENIED to the extent it

seeks dismissal of Plaintiff’s deliberate indifference claim against Nurse Norman for

confiscating Plaintiff’s leg brace.
THUS DONE AND SIGNED this 14th day of August, 2019, in Monroe, Louisiana.


                                     ______________________________________
                                     TERRY A. DOUGHTY
                                     UNITED STATES DISTRICT JUDGE
